ON REMAND FROM THE SUPREME COURT
ROBERTSON, Presiding Judge.
The prior judgment of this court, 621 So.2d 989, has been reversed in part and the cause remanded by the Supreme Court of Alabama. 621 So.2d 991. On remand this cause is reversed and remanded in accordance with our original opinion with directions to the trial court to set an amount of child support in accordance with Rule 32, Alabama Rules of Judicial Administration, or to make a written finding on the record, under the proper criteria, that the application of the guidelines would be unjust or inequitable. Further, and in compliance with our supreme court’s opinion of January 15, 1993, that part of our original opinion holding that the trial court had the discretion not to order that the income withholding order take effect immediately, is hereby set aside, and we now reverse as to that issue and remand for the trial court to issue an income withholding order immediately unless “one of the parties demonstrates, and the court finds, there is good cause not to require immediate income withholding....” § 30-3-61(c), Code 1975.
The trial court’s judgment is now reversed and the cause is remanded for further proceedings consistent with this and the supreme court’s opinion.
REVERSED AND REMANDED WITH DIRECTIONS.
THIGPEN and YATES, JJL concur.